Citation Nr: 0728415	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March  2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

The competent evidence of record shows that the veteran 
currently experiences depressive disorder, dysthemic 
disorder, and a personality disorder; the veteran's acquired 
psychiatric conditions are not related to his military 
service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A;  38 C.F.R. §§ 3.102, 3.303 
(2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2003 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This occurred in this 
case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d. 881, 888 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Thus, any question as to the timing of 
notification on the rating or effective date to be assigned 
is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Under this circumstance, any prejudice raised by the failure 
to provide notice of the Dingess requirements is rebutted.

The VCAA letter that the veteran received included notice of 
what information or evidence was necessary to substantiate 
his claim for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and a comprehensive examination to evaluate the 
disability at issue has been conducted.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation. Thus, generally speaking, a personality disorder 
cannot be service connected as a matter of express VA 
regulation. 38 C.F.R. §§ 3.303(c)

Analysis

The veteran contends that he developed a psychiatric disorder 
after a lengthy hospital stay at Walter Reed Army Medical 
Center while in the military service.  It is his specific 
contention that the extended stay of treatment for an 
orthopedic condition, and his subsequent discharge from the 
service, caused him to develop a current major depressive 
disorder.  

The veteran did not exhibit any psychiatric abnormalities 
upon his entrance to service.  Upon discharge, however, the 
veteran was assessed as having a mixed personality disorder.  
Several months after service separation, the veteran was seen 
by a VA examiner who confirmed the existence of a personality 
disorder, assessing it as a schizoid type.  As the condition 
was found to be a personality disorder, the RO determined 
that the veteran was not entitled to service connection.  See 
38 C.F.R. § 3.303(c).  

The veteran has a current diagnosis of a major depressive 
disorder as well as of a personality disorder.  The veteran 
was seen by a VA psychologist in December 2003 who noted, by 
history, that the veteran became "suicidally depressed" 
after sustaining the injury to his hand which required 
hospitalization at Walter Reed, and that his discharge from 
the Army was "one of the most devastating blows" of the 
veteran's life.  The assessments were major depressive 
disorder; rule out posttraumatic stress syndrome; and bipolar 
disorder features.   No opinion as to etiology was provided.   

Thereafter, veteran was afforded a comprehensive VA 
psychiatric examination in February 2007.  The associated 
report assessed the veteran as having major depressive 
disorder, dysthymic disorder, and borderline personality 
disorder.  The veteran's dysfunction was found to be "more 
likely than not due to his personality disorder than to 
dysthymia or major depression."  It was the examiner's 
opinion, upon reviewing the relevant service and medical 
history, that the "personality disorder appear[ed] to have 
been symptomatic prior to entering the military and is less 
likely than not due to or related to military stressors."  

The February 2007 opinion is of high probative value, given 
that the examiner had the veteran's claims file for review.  
After accounting for the pre-service, in-service and post-
service events in conjunction with the mental status 
examination, the opinion was against the veteran's claim for 
service connection.  The opinion specifically ties 
psychiatric abnormalities in service to a personality 
disorder, which is not a disability for compensation 
purposes.  See 38 C.F.R. § 3.303(c).  While the opinion does 
recognize the existence of acquired psychiatric disorders, to 
include depression, those manifestations are found (based on 
a thorough claims file review) to not be related to military 
service.  As this is the case, there is no nexus between the 
veteran's service and his current depression (or other 
acquired psychiatric disorder) and his claim must be denied.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran's sincerity in his belief that his current mental 
problems are linked to service is not questioned.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation (as 
here), only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  As discussed above, the competent nexus evidence 
does not relate the current psychiatric problems to service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


